Order filed February 23, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00049-CV
                                   ____________

    KENNETH MARSH AND SABRINA DARLING-MARSH, Appellants

                                         V.

  JOSEPH A ZARZOUR, M.D., AND PRADANYA HALDANKAR, M.D.,
                            Appellees


                    On Appeal from the 281st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-91469A

                                    ORDER

      The notice of appeal in this case was filed January 4, 2021. The clerk’s
record was filed February 3, 2021. To date, the filing fee of $205.00 has not been
paid. No evidence that appellant is excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5.
Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before March 5, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.